EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Glen Choi (Reg. No. 43,546) on 6/24/22.

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended)	A network interface comprising:
 circuitry to update an association between an address and a storage node based on one or more messages, wherein update the association between the address and the storage node based on one or more messages comprises:
based on the one or more messages comprising a first or second type: update an association between the address and a first remote direct memory access (RDMA) queue-pair (QP) number and
based on the one or more messages comprising a hash type: update an association between a hash value and a second RDMA QP number; 
circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node; and
circuitry to cause transmission of the access command in one or more Ethernet packets to the determined storage node, wherein the transmission of the access command is compatible with a protocol employed by a Non-volatile memory express (NVMe) over Fabrics (NVMe-oF) specification.

2.	(Cancelled)	

3.	(Currently Amended)	The network interface of claim 1, further comprising a memory that is to store a table including the association between the address and the first RDMA QP number and the association between the hash value and the second RDMA QP number.

4.	(Cancelled)	

5.	(Previously presented)	The network interface of claim 1, wherein the access command comprises one or more of : a write, a read, a command, and a status request.

6.	(Currently Amended)	The network interface of claim 1, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to determine a string and prefix string for a namespace identifier.

7.	(Currently Amended)	The network interface of claim 6, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to calculate a hash based on the string.

8.	(Currently Amended)	The network interface of claim 7, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to determine a third remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on the hash calculation.

9.	(Cancelled)	 

10.	(Currently Amended)	The network interface of claim 1, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to identify a remote direct memory access (RDMA) queue-pair (QP) for a namespace identifier using a lookup and use the identified RDMA QP to transmit a command to the determined storage node.

11.	(Currently Amended)	The network interface of claim 1, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to identify a remote direct memory access (RDMA) queue-pair (QP) for a namespace identifier (NSID) using a lookup and if an RDMA QP is not identified for the NSID, a default RDMA QP is used to transmit a command to the determined storage node.

12.	(Previously presented)	The network interface of claim 1, comprising one or more of: a host device, server, rack, or datacenter and wherein the one or more of: a host device, server, rack, or datacenter are to initiate transmission of the access command.

13.	(Currently Amended)	A method, performed in a network interface, comprising:
updating an association between an address and a storage node based on one or more messages, wherein updating the association between the address and the storage node based on one or more messages comprises:
based on the one or more messages comprising a first or second type: updating an association between the address and a first remote direct memory access (RDMA) queue-pair (QP) number and
based on the one or more messages comprising a hash type: updating an association between a hash value and a second RDMA QP number; 
determining a storage node associated with an access command based on an association between an address in the access command and the determined storage node; and
causing transmission of the access command in one or more Ethernet packets to the determined storage node, wherein the transmission of the access command is compatible with a protocol employed by a Non-volatile memory express (NVMe) over Fabrics (NVMe-oF) specification.

14.	(Cancelled)

15.	(Cancelled)

16.	(Previously presented)	The method of claim 13, wherein the access command comprises one or more of: a write, a read, a command, or a status request.

17.	(Currently Amended)	The method of claim 13, comprising calculating a hash based on content of the access command and determining a third remote direct memory access (RDMA) queue-pair (QP) lookup based on the hash calculation.

18.	(Currently Amended)	A system comprising:
one or more remote storage nodes and
a network interface to communicate with the one or more remote storage nodes, the network interface comprising:
 circuitry to update an association between an address and a storage node based on one or more messages, wherein update the association between the address and the storage node based on one or more messages comprises:
based on the one or more messages comprising a first or second type: update an association between the address and a first remote direct memory access (RDMA) queue-pair (QP) number and
based on the one or more messages comprising a hash type: update an association between a hash value and a second RDMA QP number; 
circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node; and
circuitry to cause transmission of the access command in one or more Ethernet packets to the determined storage node, wherein the transmission of the access command is compatible with a protocol employed by a Non-volatile memory express (NVMe) over Fabrics (NVMe-oF) specification.

19.	(Cancelled)	

20.	(Cancelled)

21.	(Currently Amended) The system of claim 18, wherein the circuitry to determine a storage node of the one or more remote storage nodes associated with an access command based on an association between an address in the access command and the determined storage node is to determine a third remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on a hash calculation.

22.	(Cancelled)

23.	(Previously presented) The system of claim 18, further comprising a memory that is to store a table including the association between the address and the first RDMA QP number and the association between the hash value and the second RDMA QP number.

24.	(Currently Amended) The system of claim 18, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to determine a string and prefix string for a namespace identifier.

25.	(Currently Amended) The system of claim 24, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to calculate a hash based on the string.

26.	(Currently Amended) The system of claim 25, wherein the circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node is to determine a third remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on the hash calculation.

27.	(Currently Amended) The method of claim 13, wherein determining a storage node associated with an access command based on an association between an address in the access command and the determined storage node comprises determining a string and prefix string for a namespace identifier.

28.	(Currently Amended) The method of claim 27, wherein determining a storage node associated with an access command based on an association between an address in the access command and the determined storage node comprises calculating a hash based on the string.

29.	(Currently Amended) The method of claim 28, wherein determining a storage node associated with an access command based on an association between an address in the access command and the determined storage node comprises determining a third remote direct memory access (RDMA) queue-pair (QP) lookup using a table based on the hash calculation.

Allowable Subject Matter
Claims 1, 3, 5-8, 10-13, 16-18, 21 and 23-29 are allowed; renumbered 1-21.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a network interface comprising: circuitry to update an association between an address and a storage node based on one or more messages, wherein update the association between the address and the storage node based on one or more messages comprises: based on the one or more messages comprising a first or second type: update an association between the address and a first remote direct memory access (RDMA) queue-pair (QP) number and based on the one or more messages comprising a hash type: update an association between a hash value and a second RDMA QP number; circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node; and circuitry to cause transmission of the access command in one or more Ethernet packets to the determined storage node, wherein the transmission of the access command is compatible with a protocol employed by a Non-volatile memory express (NVMe) over Fabrics (NVMe-oF) specification” in light of other features as recited in independent claim 1 and similarly recited in independent claims 13 and 18. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Huang” (US PGPUB 2015/0006663) discloses a system that enables the access of remote non-volatile memory over an external network using NVMe commands.
Huang does not explicitly disclose a network interface comprising: circuitry to update an association between an address and a storage node based on one or more messages, wherein update the association between the address and the storage node based on one or more messages comprises: based on the one or more messages comprising a first or second type: update an association between the address and a first remote direct memory access (RDMA) queue-pair (QP) number and based on the one or more messages comprising a hash type: update an association between a hash value and a second RDMA QP number; circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node; and circuitry to cause transmission of the access command in one or more Ethernet packets to the determined storage node, wherein the transmission of the access command is compatible with a protocol employed by a Non-volatile memory express (NVMe) over Fabrics (NVMe-oF) specification.

“Geml et al.” (US PGPUB 2018/0004559) (Hereinafter Geml) discloses controlling access to namespaces of a storage device by receiving a request for a set of namespace identifiers corresponding to a set of namespaces associated with one or more storage devices, determining one or more namespaces associated with a virtual machine and sending a subset of the set of namespace identifiers corresponding to the one or more namespaces associated with the virtual machine.
Geml does not explicitly disclose a network interface comprising: circuitry to update an association between an address and a storage node based on one or more messages, wherein update the association between the address and the storage node based on one or more messages comprises: based on the one or more messages comprising a first or second type: update an association between the address and a first remote direct memory access (RDMA) queue-pair (QP) number and based on the one or more messages comprising a hash type: update an association between a hash value and a second RDMA QP number; circuitry to determine a storage node associated with an access command based on an association between an address in the access command and the determined storage node; and circuitry to cause transmission of the access command in one or more Ethernet packets to the determined storage node, wherein the transmission of the access command is compatible with a protocol employed by a Non-volatile memory express (NVMe) over Fabrics (NVMe-oF) specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
June 27, 2022